United States Court of Appeals
                     For the First Circuit


No. 12-1135

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        WILLIAM QUIRION,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF MAINE

        [Hon. John A. Woodcock, Jr., U.S. District Judge]



                             Before

                   Howard, Selya and Thompson,
                         Circuit Judges.



     Richard L. Hartley and Law Office of Richard Hartley on brief
for appellant.
     Margaret D. McGaughey, Assistant United States Attorney, and
Thomas E. Delahanty II, United States Attorney, on brief for
appellee.



                         April 30, 2013
            SELYA, Circuit Judge.         The district court found that the

defendant had obstructed justice by lying to federal agents (and

others) in order to protect his girlfriend.              Using this finding as

a fulcrum, the court applied a two-level sentencing enhancement.

The enhancement contributed to a stiffer sentence, which the

defendant now appeals.

            While    some     may   admire     the     defendant's          misplaced

gallantry,     shading   the    truth     in   the    course       of   a   criminal

investigation,      whether    or   not   under      oath,   is    a    matter   of

considerable     consequence.        Where,     as    here,       the   defendant's

mendacity was material and significantly impeded the investigation

and prosecution of his criminal conduct, a sentencing enhancement

for obstruction of justice is a fitting response. Consequently, we

uphold the imposition of the enhancement and affirm the resulting

sentence.

            We start with the travel of the case.              On June 15, 2011,

a federal grand jury sitting in the District of Maine returned a

three-count indictment against defendant-appellant William Quirion

and his girlfriend, Sherri Mancos.              The indictment charged the

defendant with possession of marijuana with intent to distribute

(count 1) and possession of a firearm by a convicted felon (count




                                        -2-
2).1       After some preliminary skirmishing not relevant here, the

defendant pleaded guilty to both counts without any plea agreement.

              In    due    course,       the      district   court   convened     the

disposition hearing.             After taking testimony, the court made a

series of findings.         It set the base offense level at 14, see USSG

§2K2.1(a)(6)(A), and then applied three enhancements, see id.

§2K2.1(b)(1)(A) (offense involving three or more firearms); id.

§2K2.1(b)(6)(B) (possession of firearms in connection with another

felony offense); id. §3C1.1 (obstruction of justice).                  Pairing the

adjusted offense level (22) with the defendant's criminal history

category (V) yielded a guideline sentencing range of 77-96 months.

The court proceeded to impose an 80-month term of immurement. This

timely appeal followed.

              The sole issue on appeal is whether the sentencing court

erred in applying the two-level enhancement for obstruction of

justice.      To impose such an enhancement, a sentencing court must

supportably        find   that    "the   defendant      willfully    obstructed   or

impeded, or attempted to obstruct or impede, the administration of

justice      with    respect     to   the      investigation,    prosecution,     or

sentencing of the instant offense of conviction."                     Id. §3C1.1.

"[M]aking false statements, not under oath, to law enforcement



       1
      Count 1 charged a violation of 21 U.S.C. § 841(a)(1). Count
2 charged a violation of 18 U.S.C. § 922(g)(1).       Count 3 was
directed exclusively at Mancos. Because count 3 has no bearing on
this appeal, we do not elaborate upon it.

                                            -3-
officers," without more, will not trigger the enhancement.                   Id.

§3C1.1, comment. (n.5(B)).        The enhancement is triggered, however,

if a defendant "provid[ed] a materially false statement to a law

enforcement officer that significantly obstructed or impeded the

official investigation or prosecution of the instant offense." Id.

§3C1.1, comment. (n.4(G)).

               The government has the burden of proving an obstruction

of justice by a preponderance of the evidence.              United States v.

Rodriguez, 336 F.3d 67, 71 (1st Cir. 2003); United States v.

Aymelek, 926 F.2d 64, 67-68 (1st Cir. 1991).             We review for clear

error    the    sentencing    court's   factbound     determination   that   an

obstruction of justice occurred.              Rodriguez, 336 F.3d at 71.     In

undertaking this review, we are mindful that a sentencing court may

base its determination on any evidence that it reasonably deems

reliable.       See United States v. Gates, 709 F.3d 58, 70 (1st Cir.

2013); United States v. Cintrón-Echautegui, 604 F.3d 1, 6 (1st Cir.

2010).     We will set aside such a determination only if a review of

the record leaves us "with the definite and firm conviction that a

mistake has been committed." United States v. U.S. Gypsum Co., 333

U.S. 364, 395 (1948).

               In the case at hand, the lower court found that the

defendant obstructed justice by making materially false statements

to   law    enforcement      officers    (and    others),   which   statements

significantly impeded the government's ongoing investigation and


                                        -4-
later prosecution of the defendant's criminal conduct. To put this

finding into perspective, we must rehearse the relevant facts.

               The record reflects that on February 25, 2010, federal

agents investigating a marijuana distribution operation executed a

search warrant at a residence shared by the defendant and Mancos in

Caribou, Maine.        The search turned up 4.9 kilograms of marijuana,

drug paraphernalia, and four firearms.              The firearms included a

Winchester Model 94 .30-30 rifle, a New England Firearms Pardner

Model SB1 .410 single-shot shotgun, and a CBC imported by FIE Miami

FL 20-gauge single-shot Model SB41Y shotgun (the long guns).                 The

fourth firearm was a Davis Industries Model D-32 .32 Auto Chrome

Derringer handgun.

               The agents arrested the defendant on the spot.                They

interviewed him on three occasions.              We summarize the pertinent

portions of those interviews.

               The first interview took place at the time of the search.

This       audience   focused   on   the    marijuana   trafficking,   and   the

defendant admitted his participation in that enterprise.

               The agents conducted the second interview in July of

2010.       On that occasion, the defendant made unsolicited statements

about the long guns.2       Among other things, he declared that he had



       2
       The controversy in this case centers on the provenance of
the long guns. Mancos admitted to her ownership of the handgun,
and the district court's obstruction of justice finding does not
implicate that weapon.

                                           -5-
inherited the three long guns after his father's death some years

earlier.      Following a string of burglaries, he retrieved the

inherited firearms from his mother's house.

            The third interview took place a month later.                     The

defendant reiterated that he had inherited the long guns from his

father.    He added that, after taking physical possession of them,

he kept them at a friend's home near Monson Pond; he brought them

home, however,    roughly    a    month    before    his   arrest   because    of

burglaries in the Monson Pond neighborhood.

            We fast-forward from the three interviews to the change-

of-plea    hearing,   held   on   August    18,    2011.     During    the   plea

colloquy, the defendant affirmed that he had inherited the long

guns from his father.

            The defendant's story, relatively straightforward to this

point, changed dramatically after he received and reviewed the

presentence    investigation      report    (the    PSI    Report).     In    his

objections to the PSI Report, the defendant asserted for the first

time that he had gotten the three long guns not through inheritance

but, rather, in a pawn transaction that took place in 2009.                   He

admitted that this account contradicted the statements that he had

repeatedly made to the agents during the serial interviews.                    He

explained   that he    had   concocted     the     apocryphal   tale    about a

fictitious inheritance because he did not want to implicate the

person who had pawned the guns.


                                     -6-
           Further details began to emerge.           In connection with

defense counsel's preparation of a sentencing memorandum, a defense

investigator (Henry Dusenbery) spoke with the defendant.                The

defendant told Dusenbery that, in late 2009, the guns were pawned

by one Dennis Daly. In the pawn transaction, he allegedly received

the three long guns as collateral for a $300 loan.

           Dusenbery attempted to confirm this account.          He spoke

with the defendant's sister, who verified that the defendant did

not inherit the long guns.         Dusenbery also interviewed Daly, who

acknowledged that he had given two of the long guns to Mancos as

collateral for a loan.

           At the disposition hearing, the district court heard

testimony from various witnesses, including Dusenbery and Daly.

Dusenbery testified as to what his investigation had disclosed.

Daly testified that he had given Mancos two guns (the .30-30

Winchester and the .410 single-shot shotgun) as collateral for a

$250 loan.3     Daly gave these guns to Mancos at the residence that

she shared with the defendant.       Daly made it pellucid that the pawn

transaction was between him and Mancos, but he could not recall

whether   the    defendant   was    present   when   he   transferred   the

collateral.



     3
       The record is murky both as to whether the loan to Daly was
for $250 or $300 and as to whether two or three guns were pawned.
The district court sensibly concluded that it was unnecessary to
resolve these uncertainties.

                                     -7-
            At the conclusion of the evidentiary presentation, the

district court, lauding Daly's credibility, accepted his version of

the pawn transaction.         The court further found that the defendant

"told the government agents twice and erroneously in the summer of

2010 that those were guns that he received from his deceased

father, and that was a flat-out lie."             The court noted that the

defendant misled Dusenbery as well, mischaracterizing the pawn

transaction in an apparent attempt to protect Mancos.                  The court

concluded   that      the   defendant    "has,   from   the   outset    of   this

investigation, deliberately and continually attempted to mislead

the investigation as to the true facts involving the pawning of

those   guns"   and    that   the   defendant's    mendacity    significantly

impaired the government's investigation and prosecution of the

case.   The court therefore found him "liable for obstruction of

justice."

            Credibility       determinations     made   at    sentencing      are

peculiarly within the province of the district court and will

rarely be disturbed on appeal.          See United States v. St. Cyr, 977

F.2d 698, 706 (1st Cir. 1992).            This principle is the starting

point for our appraisal of the district court's findings.

            The defendant concedes — as he must — that he made

materially false statements to federal agents during the interviews

conducted in the summer of 2010. He argues, however, that whatever




                                        -8-
false statements he made to Dusenbery were not material.      He is

wrong.

          In the context of the obstruction of justice enhancement,

material information is "evidence, fact, statement, or information

that, if believed, would tend to influence or affect the issue

under determination."   USSG §3C1.1, comment. (n.6).     As we have

explained, "the test for materiality under the obstruction-of-

justice guideline is not stringent."   United States v. Feldman, 83

F.3d 9, 13 (1st Cir. 1996).    Where, as here, a sentencing court

makes a finding of materiality, that finding is reviewable only for

clear error.   Id.

          The defendant contends that his false statements to

Dusenbery were immaterial to his prosecution because they were

designed to protect Mancos and, thus, were material only to her

prosecution, not his.   This contention fails for three reasons.

          First, the long guns were the centerpiece of count 2 of

the indictment; consequently, statements anent the defendant's

possession of those firearms were material to the prosecution of

the offense.   See USSG §3C1.1, comment. (n.6).   Second, the timing

of the defendant's receipt of the long guns was material as to

whether he possessed the firearms while serving a term of probation

— a determination that affected the calculation of his criminal

history category.    See id. §4A1.1(d).    Third, the defendant's

veracity (or lack thereof) about when and how he acquired the


                                -9-
firearms was material with respect to acceptance of responsibility.

See id. §3E1.1, comment. (n.1(A)).

           The   short   of   it    is   that       because   the   defendant's

statements to Dusenbery tended to affect his prosecution and

sentencing, the district court's finding of materiality was not

clearly erroneous.    See, e.g., United States v. Restrepo, 53 F.3d

396, 397 (1st Cir. 1995) (per curiam).

           The defendant's position with respect to his materially

false statements to federal agents is more nuanced. He asseverates

that these unsworn statements could not have worked an obstruction

of justice because they were made prior to the commencement of a

criminal prosecution and later corrected.             In his view, therefore,

the false statements could not have significantly impeded the

government's investigation.        This asseveration is untenable.

           We conclude, as did the court below, that the materially

false statements made to federal agents significantly impeded the

investigation, prosecution, and sentencing of the defendant. After

all, those false statements were folded into both the factual basis

for the defendant's guilty plea and the initial PSI Report.               They

led, in turn, to a need to amend the PSI Report, a presentence

conference with the court, the expenditure of government funds to

conduct   further   investigation,       and   an    evidentiary    hearing   to

resolve contested sentencing issues.           These were costly and time-

consuming events that would not have been required but for the


                                    -10-
defendant's persistent prevarication.           Hence, the district court

did not err in finding an obstruction of justice.            See USSG §3C1.1,

comment. (n.4(G)); see also United States v. Thomas, 86 F.3d 263,

263-64 (1st Cir. 1996) (per curiam).

              We need go no further. Sir Walter Scott wrote, long ago,

about   the    "tangled   web   we   weave,   when   first   we   practise   to

deceive."      W. Scott, Marmion, canto 6, stanza 17 (1808).          The web

woven by the defendant's lies concerning the provenance of the long

guns plainly obstructed justice, and the district court acted

appropriately in applying the challenged enhancement.              See, e.g.,

United States v. Grigsby, 692 F.3d 778, 785-90 (7th Cir. 2012); St.

Cyr, 977 F.2d at 706.



Affirmed.




                                      -11-